     2:17-cv-00858-BHH        Date Filed 09/15/20   Entry Number 49     Page 1 of 15




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


 Carolina Auto Remarketing Services, LLC )           Civil Action No. 2:17-cv-858-BHH
 and Douglas Camburn,                        )
                                             )
                                 Plaintiffs, )
                    vs.                      )           OPINION AND ORDER
                                             )
 Universal Underwriters Insurance            )
 Company,                                    )
                                             )
                               Defendant. )

       This matter is before the Court on Defendant Universal Underwriters Insurance

Company’s (“Universal Underwriters”) motion for summary judgment. (ECF No. 40.) For

the reasons set forth in this Order, Universal Underwriters’ motion is granted.

                                     BACKGROUND

       This matter arises out of a claim made by Plaintiffs Carolina Auto Remarketing

Services, LLC (“CARS”) and Douglas Camburn (“Mr. Camburn”) (collectively “Plaintiffs”)

under insurance policy number 323238 issued by Universal Underwriters to CARS, which

was in effect from June 15, 2013 to June 15, 2014 (“the Policy”). Universal Underwriters

took the position that coverage under the Policy was limited to $50,000 under the

extended theft coverage and Plaintiffs disputed that point. Accordingly, on February 17,

2017, Plaintiffs filed this action in the Charleston County Court of Common Pleas alleging

breach of contract and bad faith. Universal Underwriters subsequently removed the action

to this Court. (ECF No. 1.)

       The Policy provides auto inventory coverage, which includes coverage for loss to

covered autos arising out of extended theft. (ECF No. 40-3.) The declarations page states


                                            1
        2:17-cv-00858-BHH     Date Filed 09/15/20     Entry Number 49         Page 2 of 15




that the limit for extended theft is $50,000 for each loss. (See id. at 7.)

         Mr. Camburn formed CARS as an LLC in 2012 and was its sole managing member.

(CARS Dep. 21:24-22:10, ECF No. 40-5.) CARS bought automobiles from wholesalers

at auction and then sold them to various dealers in and around the Charleston area at a

negotiated price for profit. (Id. 22:14–25:8.) Once the dealer paid for the automobile and

received the bill of sale and title from CARS, it was free to sell the automobile to a third

party. (Id. 36:9–38:8.)

         When CARS was formed, Man Christian (“Mr. Christian”), a former account

executive for Zurich American Insurance Company (“Zurich”), the parent company of

Universal Underwriters, assisted CARS in obtaining an insurance policy for the policy

period June 15, 2012 to June 15, 2013 (“the 2012 Policy”). (Christian Dep. 45:8–48:24,

ECF No. 40-6.) The 2012 Policy provided a variety of coverages including auto inventory

coverage and coverage for extended theft of covered autos. The limits for extended theft

were $50,000 per loss with a $1,000 deductible. The 2012 Policy was renewed in 2013,

and the limits for extended theft remained the same. (See Ferrao Dep. 82:1-83:20, ECF

No. 40-7.)

         The Policy’s auto inventory coverage (coverage part 300) provides, in pertinent

part:

         Insuring Agreement

         WE will pay for LOSS of or to a COVERED AUTO or COVERED
         WATERCRAFT located within the policy territory at the time of LOSS, from
         any cause, except as stated otherwise in the declarations or excluded,
         including sums an INSURED legally must pay as damages as a result of
         LOSS to a CUSTOMER’S AUTO or CUSTOMER’S WATERCRAFT.

         ····




                                              2
    2:17-cv-00858-BHH      Date Filed 09/15/20     Entry Number 49      Page 3 of 15




      Definitions

      When used in this coverage part:

      A. “AUTO” means any type of land motor vehicle, (whether crated or not),
      trailer or semi-trailer, farm tractor or implement, each including its
      equipment and other equipment permanently attached to it.

      ····

      D. “COVERED AUTO” means an AUTO:

             1. owned by or acquired by YOU; or
             2. not owned by YOU, but in YOUR care, custody, or control.

      ····

      I. “EXTENDED THEFT” means:

             1. YOUR voluntarily parting with evidence of title or possession of a
                COVERED AUTO or COVERED WATERCRAFT when induced
                by:

                a. a forged or counterfeit instrument received in payment.
                b. a check or other instrument written on a closed account.
                c. any document related to a purchase, rental, or lease
                   transaction on which the name, social security number or
                   signature of the purchaser, rentee, or lessee is false or forged.
                d. any other criminal scheme, criminal trick, or criminal device
                   which induces YOU, at that time, to part with evidence of title
                   to or possession of the COVERED AUTO or COVERED
                   WATERCRAFT.

      ····

      K. “LOSS” means direct and accidental physical loss or damage, occurring
      during the coverage part period. LOSS, with respect to a CUSTOMER’S
      AUTO or CUSTOMER’S WATERCRAFT, includes resulting loss of use.

      With respect to EXTENDED THEFT, all transactions, with any one person,
      organization, group of individuals or ring will be deemed one LOSS. . . .

      ····

(ECF No. 40-3 at 55–56.) The auto inventory coverage part further states:




                                           3
     2:17-cv-00858-BHH       Date Filed 09/15/20     Entry Number 49      Page 4 of 15




       The Most We Will Pay

       Regardless of the number of INSUREDS, premiums charged, claims made,
       suits brought, AUTOS or WATERCRAFT insured, or amounts awarded
       against an INSURED, the most WE will pay for any one LOSS to COVERED
       AUTOS and COVERED WATERCRAFT is the least of the following:

       ····

       D. from EXTENDED THEFT, the limit stated in the declarations for that
       peril.

       ····

(Id. at 60.)

       In February 2015, CARS made a claim with Universal Underwriters due to an

alleged fraudulent scheme perpetrated by several related used car dealerships and

individuals: Best Friends Enterprises, LLC; Best Friends Auto Sales; Friendly Deals Auto

Sales; Bates Family Enterprises, LLC; Genfriend LLC; Beverly J. Bates; and Sean C.

Bates (the “Bates entities”). It is undisputed that the Bates entities are all related to one

another and involve an overlapping set of actors. The claim related to the Bates entities

having sold automobiles received from CARS to consumer purchasers without the titles

and without paying CARS, or by attempting to pay CARS with checks drawn on accounts

with insufficient funds. (See CARS Dep. 47:5-48:13.) Defendant contends that after

making the claim with Universal Underwriters, CARS failed to pursue the claim and it was

closed.

       In July 2015, CARS sued the Bates entities in the Berkeley County Court of

Common Pleas—Carolina Auto Remarketing Services, LLC v. Best Friends Enterprises,

LLC, Case No. 2015-CP-08-1561 (the “Underlying Lawsuit”)—alleging that between

December 3, 2013, and February 19, 2015, the Bates entities engaged in multiple acts of




                                             4
     2:17-cv-00858-BHH        Date Filed 09/15/20   Entry Number 49     Page 5 of 15




fraud and automobile theft of thirty-eight vehicles valued at $355,370, which led to loss

and damage to CARS. (Underlying Compl. ¶ 10–20, ECF No. 40-8.) In particular, CARS

alleged that the Bates entities “engaged in one fraudulent scheme with multiple fraudulent

and deceptive acts.” (Id. ¶ 13.) Plaintiffs obtained default judgments in the Underlying

Lawsuit against the Bates entities in the sum of $1,078,366.28, including attorneys’ fees

and treble damages under the South Carolina Unfair Trade Practices Act. (See ECF No.

41 at 2–3.)

       In September 2016, CARS provided Universal Underwriters with the judgments it

obtained against the Bates entities. (Compl. ¶¶ 16–17, 30, ECF No. 1-1.) Upon receipt of

the judgments, Universal Underwriters advised CARS that the Policy limited coverage to

$50,000 for the extended theft claim. (Id. at ¶ 31.) Plaintiffs disagreed that coverage was

limited to $50,000 and filed this action against Universal Underwriters. Specifically,

Plaintiffs contend that the facts giving rise to the judgments constitute multiple “losses”

under the Policy and, therefore, they are entitled to an amount in excess of the $50,000

extended theft limit. (Id. ¶¶ 39, 57.)

       On November 7, 2019, Defendant filed its motion for summary judgment. (ECF No.

40.) Plaintiffs filed a response in opposition on November 21, 2019. (ECF No. 41.)

Defendants filed a reply on December 13, 2019. (ECF No. 44.) This matter is ripe for

review and the Court now issues the following ruling.

                                    LEGAL STANDARD

       The Court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The movant bears the initial burden of demonstrating that




                                            5
     2:17-cv-00858-BHH       Date Filed 09/15/20     Entry Number 49       Page 6 of 15




summary judgment is appropriate; if the movant carries its burden, then the burden shifts

to the non-movant to set forth specific facts showing that there is a genuine issue for trial.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If a movant asserts that a fact

cannot be disputed, it must support that assertion either by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials;” or “showing . . .

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1).

       Accordingly, to prevail on a motion for summary judgment, the movant must

demonstrate that: (1) there is no genuine issue as to any material fact; and (2) that he is

entitled to judgment as a matter of law. As to the first of these determinations, a fact is

deemed “material” if proof of its existence or non-existence would affect disposition of the

case under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An

issue of material fact is “genuine” if the evidence offered is such that a reasonable jury

might return a verdict for the non-movant. Id. at 257. In determining whether a genuine

issue has been raised, the Court must construe all inferences and ambiguities against the

movant and in favor of the non-moving party. United States v. Diebold, Inc., 369 U.S. 654,

655 (1962). “Summary judgment is proper only when it is clear that there is no dispute

concerning either the facts of the controversy or the inferences to be drawn from those

facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). The Court

must decide “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter




                                              6
     2:17-cv-00858-BHH       Date Filed 09/15/20     Entry Number 49       Page 7 of 15




of law.” Anderson, 477 U.S. at 251-52.

                                       DISCUSSION

       Plaintiffs assert two causes of action against Universal Underwriters: (1) breach of

contract; and (2) bad faith. The Court will address Defendant’s motion for summary

judgment with respect to each claim in turn.

I. Breach of Contract

       Under South Carolina law, “[t]he elements for breach of contract are the existence

of the contract, its breach, and the damages caused by such breach.” Branche Builders,

Inc. v. Coggins, 686 S.E.2d 200, 202 (S.C. Ct. App. 2009) (citing Fuller v. E. Fire & Cas.

Ins. Co., 124 S.E.2d 602, 610 (1962)). The parties do not dispute the existence of a

mutually binding contract in this case, or that Plaintiffs suffered loss due to the actions of

the Bates entities. Rather, the central issue in dispute is whether Universal Underwriters’

coverage obligation arising from the Bates entities’ conduct is limited to one $50,000

amount under the Policy’s extended theft provision, or whether each automobile

misappropriated by the Bates entities triggers its own $50,000 limit.

       In South Carolina, “[i]nsurance policies are subject to the general rules of contract

construction,” and the “cardinal rule of contract interpretation is to ascertain and give

legal effect to the parties’ intentions as determined by the contract language.” Auto

Owners Ins. Co. v. Benjamin, 781 S.E.2d 137, 141 (S.C. Ct. App. 2015) (quoting Whitlock

v. Stewart Title Guar. Co., 732 S.E.2d 626, 628 (S.C. 2012)). “Courts must enforce,

not write, contracts of insurance, and their language must be given its plain, ordinary

and popular meaning.” Id. Where the terms of an insurance policy are ambiguous or

conflicting, courts must construe those terms “liberally in favor of the insured and strictly




                                              7
     2:17-cv-00858-BHH        Date Filed 09/15/20     Entry Number 49       Page 8 of 15




against the insurer.” Id. In other words, “where policy provisions may be reasonably

interpreted in more than one way, the court must use the interpretation most favorable

to the insured.” CAMICO Mut. Ins. Co. v. Jackson CPA Firm, No. 2:15-cv-1823-PMD,

2016 WL 7403959, at *8 (D.S.C. Dec. 22, 2016) (citing State Farm Fire & Cas. Co. v.

Barrett, 530 S.E.2d 132, 136 (S.C. Ct. App. 2000)). “‘[T]he Court will look to the

reasonable expectations of the insured at the time when he entered into the contract

if the terms thereof are ambiguous or conflicting, or if the policy contains a hidden

trap or pitfall, or if the fine print takes away that which has been given by the large print.’”

State Farm Fire & Cas. Co. v. Morningstar Consultants, Inc., C.A. No.6:16-cv-01685-

MGL, 2017 WL 2265919, at *2 (D.S.C. May 24, 2017) (quoting Bell v. Progressive

Direct Ins. Co., 757 S.E.2d 399, 407 (2014)) (alteration in original). However, “[this]

doctrine is not a rule granting substantive rights to an insured when there is no doubt as

to the meaning of policy language,” id. (quoting Bell, 757 S.E.2d at 407), and “the insurer’s

duty under a policy of insurance . . . cannot be enlarged by judicial construction.” Id. (citing

S.C. Ins. Co. v. White, 390 S.E.2d 471, 474 (S.C. 1990)). “[C]lauses of inclusion should

be broadly construed in favor of coverage, and when there are doubts about the existence

or extent of coverage, the language of the policy is to be ‘understood in its most inclusive

sense.’” Cook v. State Farm Auto. Ins. Co., 656 S.E.2d 784, 786 (S.C. Ct. App. 2008)

(quoting Buddin v. Nationwide Mut. Ins. Co., 157 S.E.2d 633, 635 (1967)). “Courts should

not, however, ‘torture the meaning of policy language in order to extend’ or defeat

coverage that was ‘never intended by the parties.’” Cook, 656 S.E.2d at 786-87 (quoting

Torrington Co. v. Aetna Cas. & Sur. Co., 216 S.E.2d 547, 550 (S.C. 1975)). “The court’s

duty is limited to the interpretation of the contract made by the parties themselves




                                               8
     2:17-cv-00858-BHH           Date Filed 09/15/20       Entry Number 49         Page 9 of 15




regardless of its wisdom or folly, apparent unreasonableness, or failure of the parties to

guard their interests carefully.” B.L.G. Enterprises, Inc. v. First Fin. Ins. Co., 514 S.E.2d

327, 330 (S.C. 1999) (quotation marks, alteration, and citation omitted).

        Applying these rules of construction, the Policy provides that the most Universal

Underwriters will pay under extended theft coverage is $50,000 per “loss.” (See ECF No.

40-3 at 7, 55–56, 60.) The declarations page states that the limit for extended theft is

$50,000, and coverage part 300 indicates that the most Universal Underwriters will pay

for extended theft is the limit stated in the declarations for that peril. (Id. at 7, 60.) Defining

“loss” with respect to extended theft, the Policy states that “all transactions, with any one

person, organization, group of individuals or ring will be deemed one LOSS.” (Id. at 56

(emphasis added).) Plaintiffs do not dispute that the misappropriation of the vehicles at

issue by the Bates entities all arose from transactions with “one . . . group of individuals

or ring;” indeed the complaint in the Underlying Lawsuit alleges as much:

        From December 3, 2013, until February 19, 20145 [sic] the [Bates entities]
        engaged in one fraudulent scheme with multiple fraudulent and deceptive
        acts to get around a dedicated agreement with [CARS], including, but not
        limited to, the theft of [CARS’s] automobiles and the fraudulent inducement
        of [CARS] to part with the possession of automobiles to be placed in the
        possess of the [Bates entities] for later sale without paying for the title to the
        automobiles.

(Underlying Compl. ¶ 13, ECF No. 40-8 (emphasis added).)1 Accordingly, the Court finds

that unambiguous terms of the Policy dictate that the scheme perpetrated by the Bates

entities qualifies as a single “loss” under the Policy, regardless of the number of

transactions or automobiles involved.



1This is also consistent with Mr. Camburn’s deposition testimony as a Federal Rule of Civil Procedure
30(b)(6) witness, in which he stated that he believed the dealerships were part of the same company owned
by Mr. Bates. (See CARS Dep. 31:21–32:17, 33:8-13.)


                                                   9
    2:17-cv-00858-BHH        Date Filed 09/15/20     Entry Number 49       Page 10 of 15




       Nevertheless, Plaintiffs contend that prior to the Policy being issued, Mr. Camburn

contemplated the exact type of loss scenario for which they are now seeking insurance

coverage, inquired of Mr. Christian as to the application of the Policy, and that Mr.

Christian misled Mr. Camburn by indicating that each transaction between CARS and a

dealer would trigger a separate “loss” subject to coverage. (See ECF No. 41 at 7–8.)

Advancing a theory of equitable estoppel, Plaintiffs claim that a genuine dispute of

material fact prevents the entry of summary judgment because Mr. Camburn was ignorant

as to the Policy’s coverage limit applicable to the loss scenario at issue, relied on Mr.

Christian’s misleading representations that extended theft like that perpetrated by the

Bates entities would constitute multiple “transactions” and that Plaintiffs’ damages would

not be limited, and that such reliance was to the detriment of CARS and Mr. Camburn

when Universal Underwriters denied Plaintiffs’ claim for coverage stemming from the

Bates entities’ fraud. (See id. at 9–15.)

       Plaintiff’s equitable estoppel theory arises from an email exchange that occurred

in May and June 2013. On May 30, 2013, Mr. Camburn sent an email to Greg Ferrao

(“Mr. Ferrao”)—who is listed as an insured on the Policy for uninsured motorist and

underinsured motorist coverage (see ECF No. 40-3 at 5, 10)—with the subject, “Question

from potential investor”:

       A potential investor in the business has posed an insurance related question
       to me that I need to get clarified. Preferably in response to the email so they
       can see the full chain of events in getting the correct answer. The question
       is this. . .
       Say that we have several cars going to a dealer who is in the process of
       getting the bills of sales [sic] written up but who has not paid us for the cars,
       nor have we given him the titles. Let’s say this dealer is unscrupulous and
       sells the cars quickly, without the titles, pockets the money, closes up shop
       and heads for the Bahamas. Though was [sic] he did was a felony, the state
       would most likely let the consumer keep the cars since they paid the dealer,



                                              10
    2:17-cv-00858-BHH        Date Filed 09/15/20    Entry Number 49       Page 11 of 15




       so in that case, we would forfeit the titles and lose the money we paid for
       the cars. I ask this because I have heard something similar to this happened
       once a few years back and several people went to jail for it but the
       wholesaler lost ownership of the cars and the money he paid for them. It
       may have been covered by his insurance company, but I don’t know the
       whole story so I am trying to make sure I understand what seems to be a
       complex situation and to make sure I assess our exposure properly.
       If this happened, what would our exposure be? Would we lose all the money
       for those cars or would it be an insured loss subject to our deductible?

(ECF No. 40-10 at 5–6.) Mr. Ferrao forwarded Mr. Camburn’s email to Mr. Christian,

stating: “Please call me to discuss.” (Id. at 4–5.) On June 5, 2013, Mr. Christian responded

to Mr. Ferrao in the following manner, copying Steve Murphy (“Mr. Murphy”), who was

another insurance executive at Zurich and Mr. Christian’s boss at the time:

       Greg,
       Hope you are doing well. Sorry it has taken me so long to get back to you.
       My computer crashed and I had to send it to home office to be repaired. I
       just got it back this afternoon.
       Per our conversation last week concerning the question below, the
       coverage would fall under extended theft under the auto inventory
       coverage.
       The important fact here is that there was criminal deception or criminal
       intent involved. Under your scenario below it looks that there would be
       criminal deception/criminal intent in the selling of your cars. The insurance
       would be for the value of the cars minus the deductible. If you have any
       questions, or need more information please let me know.

(Id. at 4.) Mr. Ferrao forwarded Mr. Christian’s June 5, 2013 email to Mr. Camburn. (Id.

at 3.) Mr. Camburn replied to Mr. Christian, copying Mr. Ferrao, stating:

       Man,
       One last question just to seek clarification. If we have 6 cars going to a
       dealer, and we have paid $100,000 for those cars and he sells them to
       different individuals without the titles in a short period of time, we would get
       the full value of those cars less a single deductible? I want to verify that we
       wouldn’t be hit with multiple deductibles since it might be claimed that each
       car was sold/stolen individually and thus we’d be subject to a deductible for
       every car.

(Id.) Mr. Christian replied to Mr. Camburn on June 6, 2013, copying Mr. Ferrao and Mr.




                                             11
     2:17-cv-00858-BHH       Date Filed 09/15/20    Entry Number 49       Page 12 of 15




Murphy:

        Hey Doug,
        Hope you are doing well. On the scenario below, the claim would be an
        Extended Theft claim and under that type of coverage there would be a
        separate deductible for each transaction. If there were 6 cars and 6 different
        transaction, [sic] there would be $1000 per car or a $6000 deductible.
        If all the cars were done in one transaction, there would be only a $1000
        deductible. The transaction is between you and the dealer, not the
        customers buying the cars from the dealer. Under regular theft, such as 6
        cars are just stolen off a lot, there would be a stop loss of $5000. $1000 per
        car with a max deductible of $5000. If you have any questions, or need more
        info, please let me know.

(Id. at 2.)

        Based on the content of this email exchange, Plaintiffs argue:

        Defendant’s agent indicated that the type of fraud perpetrated by the Bates
        and Bates’ entities would fall under the Extended Theft provisions of the
        Policy and that each transaction between the Plaintiff and a dealer would
        constitute a separate transaction, a separate loss, and would subject the
        Plaintiff to the payment of a separate deductible for each transaction.

(ECF No. 41 at 7 (emphasis added).) Moreover, Plaintiffs contend that they “obtained and

renewed the Policy based on the representation of the Defendant’s agent that they would

be protected and covered for the exact loss that occurred.” (Id. at 8 (emphasis added).)

In his Rule 30(b)(6) deposition testimony on behalf of CARS, Mr. Camburn stated that he

never would have opened the business if he had known the extended theft coverage was

limited to $50,000 for the scenario in question. (CARS Dep. 151:11-14, ECF No. 44-3.)

In their opposition brief, Plaintiffs argue that they “purchased a policy which they believed

would insure against the loss of vehicles by theft or fraud for the full value of the vehicles

taken. Due to this belief, no additional insurance was purchased or special premiums

paid.” (ECF No. 41 at 14.)

        The Court finds that Plaintiffs have not demonstrated the presence of a genuine




                                             12
    2:17-cv-00858-BHH       Date Filed 09/15/20     Entry Number 49      Page 13 of 15




issue of material fact as to their equitable estoppel theory, and that Universal Underwriters

has shown it is entitled to summary judgment on the breach of contract claim. In order to

establish a claim for equitable estoppel, the following elements are required: (1) ignorance

of the party invoking it of the truth as to the facts in question; (2) representations or

conduct of the party estopped which mislead; (3) reliance upon such representations or

conduct; and (4) prejudicial change of position as the result of such reliance. Stringer v.

State Farm Mut. Auto. Ins. Co., 687 S.E.2d 58, 61 (S.C. Ct. App. 2009). First, it is

undisputed that the limit applicable to the extended theft coverage is $50,000 per “loss.”

The Policy declarations clearly and unambiguously identify that limit. Second, there is no

evidence of record that Mr. Christian made any representation that there would be more

than $50,000 in extended theft coverage for a single “loss.” In fact, Mr. Christian makes

no representation as to the amount of coverage for extended theft under the Policy.

Rather, the focus of Mr. Christian’s email responses was to indicate that the scenario

posed by Mr. Camburn would fall under the extended theft provision and to explain the

application of the deductible. (See ECF No. 40-10 at 2–6.) Third, Plaintiffs’ assertion that

Mr. Camburn detrimentally relied upon Mr. Christian’s emails when he obtained the Policy

and founded the CARS business is not supported by the evidence. Mr. Camburn formed

CARS in 2012 and obtained the 2012 Policy, with an effective period from June 15, 2012

to June 15, 2013, at or near the same time. The email exchange with Mr. Christian did

not occur until approximately one year later in late May and early June of 2013, when the

business had already been formed and the precursor to the Policy at issue in this

litigation—containing the same extended theft provision and coverage limit—had already

been obtained. Plaintiffs have not provided competent evidence to substantiate the




                                             13
    2:17-cv-00858-BHH       Date Filed 09/15/20    Entry Number 49      Page 14 of 15




elements of their equitable estoppel theory, and the arguments of counsel that Plaintiffs

would have obtained additional coverage if they had known they did not have sufficient

coverage for the full value of the vehicles are not evidence. See Miles v. Salvation Army,

No. 1:12-CV-00176-JMC, 2013 WL 3762899, at *2 n.5 (D.S.C. July 16, 2013)

(“Arguments and statements of counsel do not constitute evidence for the purposes of

granting or denying a summary judgment motion.” (citation omitted)). Accordingly, the

terms of the policy apply in a rather straightforward manner to the underlying facts—all

fraudulent transactions with the Bates entities are deemed one “loss” and Universal

Underwriters did not breach the insurance contract when it offered to pay CARS the

$50,000 coverage limit for extended theft.

II. Bad Faith

       In South Carolina,

       [t]he elements of an action for bad faith refusal to pay benefits under an
       insurance contract include: “(1) the existence of a mutually binding contract
       of insurance between the plaintiff and the defendant; (2) refusal by the
       insurer to pay benefits due under the contract; (3) resulting from the
       insurer’s bad faith or unreasonable action in breach of an implied covenant
       of good faith and fair dealing arising on the contract; (4) causing damage to
       the insured.”

Cock-N-Bull Steak House v. Generali Ins. Co., 466 S.E.2d 727, 730 (S.C. 1996) (quoting

Crossley v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 396–97 (S.C. 1992)).

“Generally, if there is a reasonable ground for contesting the claim, there is no bad faith

in the denial of it.” Mixson, Inc. v. Am. Loyalty Ins. Co., 562 S.E.2d 659, 661 (S.C. Ct.

App. 2002) (citations omitted). As such, a decision that is incorrect, but reasonably based,

does not support a bad faith claim. See e.g., Crossley v. State Farm Mut. Auto. Ins. Co.,

415 S.E.2d 393, 396–97 (S.C. 1992) (finding that insurer breached the insurance contract




                                             14
    2:17-cv-00858-BHH        Date Filed 09/15/20   Entry Number 49      Page 15 of 15




by denying coverage but was not liable for bad faith because its denial of medical

coverage based on an investigation of applicant’s medical history was not unreasonable).

Therefore, an insured must prove there was no reasonable basis to support the insurer’s

decision to deny benefits. Cock-N-Bull, 466 S.E.2d at 730.

       To begin, given the Court’s finding that Universal Underwriters did not breach the

insurance contract by refusing to pay more than $50,000 on Plaintiffs’ extended theft

claim, the bad faith cause of action fails automatically because there was no refusal to

pay benefits due under the contract. However, even if Plaintiffs had been able to show a

breach of contract, the evidence of record would not have supported a bad faith claim

because Universal Underwriters’ offer to pay the $50,000 limit based upon the

unambiguous definition of “loss” in the event of extended theft (see ECF No. 40-3 at 56

(“With respect to EXTENDED THEFT, all transactions, with any one person, organization,

group of individuals or ring will be deemed one LOSS”)), could not be deemed

unreasonable. Accordingly, Universal Underwriters is entitled to summary judgment on

the bad faith cause of action.

                                     CONCLUSION

       After careful consideration of the parties’ briefs, the associated record, and the

applicable law, the Court hereby GRANTS Defendant’s motion for summary judgment

(ECF No. 40), and this action is dismissed.

   IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

September 15, 2020
Charleston, South Carolina



                                              15
